DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowed.  Since withdrawn species claims 6-8 depend directly from allowed claim 1, claims 6-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 3, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows to correct antecedent basis issues: 
Claim 7 (currently amended):  The SiC single crystal manufacturing apparatus according to claim 1,
wherein the first unit has a lower thermal conductivity than the second unit,
wherein the first unit covers the outside of a first part that overlaps [[the]] a single crystal on the upper wall of the growth container in which [[a]] the single crystal is provided, in a plan view in the first direction, and
wherein the second unit covers the outside of a second part other than the first part on the upper wall of the growth container on which [[a]] the single crystal is provided.  
Claim 8 (currently amended):  The SiC single crystal manufacturing apparatus according to claim 1,
wherein the first unit has a higher thermal conductivity than the second unit,
wherein the first unit covers the outside of a first part on the upper wall of the growth container that overlaps [[the]] a single crystal provided in the growth container, in a plan view in the first direction, and
wherein the second unit covers the outside of a second part other than the first part on the upper wall of the growth container in which [[a]] the single crystal is provided.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claim 14 is withdrawn in view of applicants’ cancellation of the claim. 

Allowable Subject Matter
Claims 1, 3-8, and 11-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a SiC single crystal manufacturing apparatus comprising a growth container, a heat insulating material which covers the growth container and includes a plurality of units, wherein the plurality of units include a first unit and a second unit having at least a thermal conductivity different from that of the first unit, wherein the first unit includes a container made of at least one of graphite and a metal carbide and a filler filled into the container in a replaceable manner, and wherein the filler is a powder material formed with SiC or metal carbide as recited in the context of claim 1.  Dependent claims 3-8 and 11-12 are also deemed to be in condition for allowance due to their dependence on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714